Case: 10-20752 Document: 00511497563 Page: 1 Date Filed: 06/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 3, 2011
                                     No. 10-20752
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MARCUS WILHITE,

                                                   Plaintiff-Appellant

v.

KENNITRA FOOTE, Attorney; THE STATE OF TEXAS,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:10-CV-3192


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Marcus Wilhite, Texas prisoner # 01601479, appeals the district court’s
dismissal as frivolous of his 42 U.S.C. § 1983 action. Wilhite argues that the
district court erred by dismissing his complaint because the district court failed
to liberally construe his allegations. He maintains that he may bring claims
against Kennitra Foote, his state court criminal defense attorney, under § 1983
because Foote participated in a joint activity with the State or its agents. He
asserts that the district court incorrectly found that he waived his right to have

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20752 Document: 00511497563 Page: 2 Date Filed: 06/03/2011

                                     No. 10-20752

his guilty plea hearing recorded and transcribed, and he has submitted a letter
from the court reporter indicating that Foote told the court reporter that the
hearing was not to be recorded. Wilhite also argues that the guilty plea hearing
was recorded and that Foote made an agreement with state agents to have the
hearing not recorded or transcribed after the hearing occurred.
      The district court dismissed Wilhite’s complaint on two alternative
grounds that the complaint was barred by Heck v. Humphrey, 512 U.S. 477,
486-87 (1994), and that Wilhite could not sue Foote under § 1983 because Foote
did not act under color of state law. Wilhite has not addressed the district
court’s dismissal of his complaint as barred by Heck.         As Wilhite has not
addressed this ground for dismissal, he has abandoned this issue on appeal, and
we need not reach the district court’s alternative ground for dismissal. See
Walker v. Thompson, 214 F.3d 615, 625 (5th Cir. 2000), abrogated on other
grounds, Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67
(2006); Capital Concepts Props. 85-1 v. Mut. First, Inc., 35 F.3d 170, 176 (5th Cir.
1994).
      Wilhite’s appeal is without arguable merit and is frivolous. See Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous, it is
dismissed. See 5 TH C IR. R. 42.2.
      The dismissal of this appeal as frivolous and the district court’s dismissal
of the complaint both count as strikes under 28 U.S.C. § 1915(g). See Adepegba
v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Wilhite is cautioned that if
he accumulates three strikes under § 1915(g), he will be unable to proceed in
forma pauperis in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                          2